Citation Nr: 1619737	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  15-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for Castleman disease.

2.  Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  He served in Vietnam and received the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014, rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for bladder cancer. 

In November 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2015, prior to promulgation of a decision in the appeal, the Board received a written statement from the Veteran withdrawing his appeal with regard to the issue of service connection for Castleman disease.

2.  The Veteran has current bladder cancer as the result of in-service exposure to herbicides and other toxins. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal with regard to the issue of entitlement to service connection for Castleman disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


2.  Bladder cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to service connection for Castleman disease and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Bladder Cancer 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue. 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f). 


Bladder cancer is not listed among those disorders for which service connection may be presumptively warranted based upon exposure to certain herbicide agents. The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 -08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

"Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner." Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009). A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered. Polovick, 23 Vet. App. at 53-54.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As the evidence of record reflects that the Veteran served in the Republic of Vietnam, exposure to herbicides is presumed.  While bladder cancer is not one of the presumptive diseases listed in VA regulations, this does not prevent service connection on a direct basis.   

Treatment records from Dr. D. K. of the Urology Group, P.C., show the Veteran was first diagnosed with bladder malignancy in August 2007, and treated with a transurethral resection of the bladder.  On evaluation in January 2014, no bladder masses were palpated.  

A surgical pathology report from January 2013 at the Yale New Haven Hospital, Saint Raphael Campus, revealed the Veteran had a clinical diagnosis of bladder tumor.  In December 2013, Dr. S. S. of Yale-New Haven Hospital, submitted a statement indicating that there is a proven association between bladder cancer and Agent Orange and diesel fumes.

Dr. D. K., submitted a statement in October 2013 and January 2014, stating that the Veteran had no history of smoking, which is a known risk factor for bladder cancer.  Dr. K. noted that Agent Orange and diesel exhaust are both thought to be carcinogenic, so there is a possibility that these occupational exposures may be linked to the Veteran's development of bladder cancer.  

On evaluation in January 2014, Dr. D. K. of the Urology Group, P.C., noted no bladder masses were palpated.  

In May 2014 the Veteran underwent a VA examination at the West Haven VAMC.  
He was noted to have undergone two bladder operations, and the pathology reports reconfirmed carcinoma of the bladder.  The examiner concluded that bladder cancer was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner cited to a report published by the Institute of Medicine (IOM) that concludes that there is inadequate or insufficient evidence to determine if there is an association between exposure to dioxin and bladder cancer.  The examiner then concluded that based on the review of medical literature, exposure to Agent Orange is not currently a risk factor for bladder cancer.  

In December 2014, Dr. K., of the Urology Group, P.C., submitted a statement in support of the contention that the Veteran's bladder cancer was more likely than not a result from his exposure to various toxins while serving in Vietnam.  Dr. K. noted that the Veteran had no significant pre-existing risk factors for bladder cancer, and had no significant exposure to toxins since his service in Vietnam.  Dr. K., cited research studies from the International Agency for Research on Cancer, and the American Association for Cancer Research, that linked exposure to diesel fumes and other toxins to bladder cancer.  

In June 2015, the Veteran underwent a bladder cystoscopy by Dr. K., and the Veteran was found to have a noninvasive papillary urothelial carcinoma.  

The Veteran reported that during service he was responsible for the upkeep of a diesel generator, and in addition to Agent Orange exposure, he was exposed to arsenic that was in the drinking water in Vietnam.  In a statement from a fellow soldier from September 2015, Mr. M.P., stated that he and the Veteran served together in Vietnam, and worked with gasoline and diesel powered generators.   

In December 2015, the Board requested an expert medical opinion from a urologist through the Veterans Health Administration (VHA).  In April 2016, the requested opinion was received.  The reviewer indicated that the etiology of bladder cancer is multifactorial with exogenous environmental factors, as well as endogenous molecular factors, playing possible roles, and there is a potential cumulative effect of carcinogens on malignant transformation of the urothelial lining of the bladder.  Furthermore, the reviewer noted that herbicides have been strongly linked with bladder cancer, but not specifically Agent Orange.  The reviewer concluded that it is plausible that the Veteran's exposure to toxins during his time in Vietnam contributed to his risk of developing or perhaps caused his bladder cancer.  

Of the several medical opinions, that of the VA examiner in May 2014, is of limited probative value, because it seems to rely solely on the Institute of Medicine Studies and doesn't discuss other inservice exposures reported by the Veteran. 

The VHA opinion on its face is equivocal, but notes underlying evidence strongly linking bladder cancer to herbicide exposure.  Dr. K.'s most recent opinion is not definitive and supported by studies.  It is also supported by the analysis contained in the VHA opinion.

In sum, the evidence is at least in equipoise as to whether the Veteran's bladder cancer is a result of his exposure to AO, or diesel exhaust fumes, while in service; therefore, resolving reasonable doubt in favor of the Veteran, service connection is warranted for bladder cancer. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.


ORDER

The appeal with regard to the issue of entitlement to service connection for Castleman disease is dismissed.

Service connection for bladder cancer is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


